         Case 1:18-cr-00454-KPF Document 330 Filed 03/26/21 Page 1 of 2

                                                                        MEMO ENDORSED
                               MAHER & PITTELL, LLP
                                         ATTORNEYS AT LAW
Reply To:                                                                         Long Island Office
42-40 Bell Blvd, Suite 302                                                   10 Bond St, Suite 389
Bayside, New York 11361                                               Great Neck, New York 11021
Tel (516) 829-2299                                                              Tel (516) 829-2299
jp@jpittell.com                                                                     jp@jpittell.com

March 26, 2021

Hon. Katherine Polk Failla
U.S. Courthouse
40 Foley Square
New York, NY 10007

Re: U.S. v. Nelson, et al, 18 cr 454 (KPF) {Allen Walker}

Dear Judge Failla:

       I am counsel for Allen Walker, a defendant in the above referenced matter.

       Please accept this letter in lieu of a formal motion for an adjournment of Mr. Walker’s
sentencing which is currently scheduled for February 4, 2021.

        Previously, Mr. Walker was released on bond due to health concerns in light of the Pandemic.
He is currently residing in Georgia. I am requesting an adjournment as I seek to have the sentencing
proceed when it is safe for Mr. Walker to travel to New York and, in the event a custodial sentence
is imposed, when it will be safe for him to surrender to a jail. At this point, it is apparent these
circumstances will still not exist by the upcoming sentence date. However, I have advised Mr.
Walker to schedule an appointment for a Covid vaccine as it appears he is eligible under Georgia
guidelines. Accordingly, I respectfully request the sentencing be adjourned for approximately thirty
days to a date available on the Court’s calendar during the week of May 17th or thereafter (excluding
May 17-18, 20).

       I have conferred with the Government and they consent to this request.

                                              Respectfully submitted,
                                              /s/
                                              Jeffrey G. Pittell

cc:    Frank Balsamello, AUSA
       Government counsel of record (by ECF)
       Allen Walker
             Case 1:18-cr-00454-KPF Document 330 Filed 03/26/21 Page 2 of 2




Application GRANTED, with the expectation that no further extensions will
be granted. The sentencing scheduled for April 15, 2021, at 3:00 p.m.
shall be converted to a telephonic conference to discuss a recent
violation of Defendant's terms of pretrial release. At the appointed
time, the parties shall call (888) 363-4749 and enter access code
5123533. Please note, the conference will not be available prior to 3:00
p.m. Additionally, the sentencing is hereby ADJOURNED to May 21, 2021,
at 3:00 p.m. in Courtroom 618 of the Thurgood Marshall Courthouse, 40
Foley Square, New York, New York. Defendant's sentencing submission
shall be due on or before May 7, 2021. The Government's sentencing
submission shall be due to the Court on or before May 14, 2021.

Dated:    March 26, 2021               SO ORDERED.
          New York, New York




                                       HON. KATHERINE POLK FAILLA
                                       UNITED STATES DISTRICT JUDGE
